United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-30858
                          Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MALCOLM SCOTT GUILLORY,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:05-CR-20142
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Malcolm Scott Guillory appeals the sentence imposed

following his plea of guilty to one count of distribution of

cocaine base in violation of 21 U.S.C. § 841(a).    The parties

contend that the record is not sufficient to establish whether

Guillory’s prior conviction for simple burglary under Louisiana

law was a crime of violence for purposes of the career offender

enhancement under U.S.S.G. § 4B1.1.    Thus, they request that the

matter be remanded for development of the record and resentencing

with respect to the application of the § 4B1.1 enhancement.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30858
                                - 2 -

     After reviewing the record, we agree with the parties that a

remand is appropriate.    See United States v. Garcia, 470 F.3d
1143, 1146 (5th Cir. 2006).    Accordingly, we VACATE Guillory’s

sentence and we REMAND for development of the record and

resentencing.   See id.   The judgment of the district court is in

all other respects AFFIRMED.